                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

LINDA M. GRAY                            )
                                         )       No. 17 CV 1185
                    Claimant,            )
                                         )
      v.                                 )
                                         )       Magistrate Judge Michael T. Mason
NANCY A. BERRYHILL, Acting               )
Commissioner of the U.S. Social          )
Security Administration,                 )
                                         )
                    Defendant.           )
                                         )

                        MEMORANDUM OPINION AND ORDER

      Plaintiff Linda M. Gray (“Claimant”) filed a motion for summary judgment seeking

reversal of the final decision of the Commissioner of Social Security (“Commissioner”),

denying her claim for disability benefits. The Commissioner has filed a cross-motion

asking the Court to uphold the decision of the Administrative Law Judge (“ALJ”). For

the reasons set forth below, Claimant’s motion for summary judgment (Dkt. 17) is

granted and the Commissioner’s motion for summary judgment (Dkt. 24) is denied.

I. Background

A. Procedural History

      Claimant filed her application for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI) on May 1, 2013, alleging that her disability began

on November 4, 2012. (R. 176-85.) Claimant’s applications were denied initially and on

reconsideration. (R. 85-86, 111-12.) She requested a hearing before an ALJ, which

was held on November 2, 2015. (R. 30-65.) On December 7, 2015, the ALJ issued a

written decision finding that Claimant was not disabled. (R. 12-29.) On December 13,

                                             1
2016, her request for review by the Appeals Council was denied, making the ALJ’s

decision the final decision of the Commissioner. (R. 1-7.) This action followed.

       Claimant filed an amended complaint on March 23, 2018, in which she states

that she filed a second application for DIB and was found disabled with an onset date of

December 14, 2016. (Dkt. 30 at 3.) Claimant requested that the Court look at the

closed period of April 13, 2014 through December 13, 2016. (Id.)

B. Relevant Medical Evidence

       1. Examining and Treating Sources

       Claimant had multiple x-rays completed in July of 2014, showing mild

degenerative changes and mild disc space narrowing of the lumbar spine, multilevel

degenerative changes and disc space narrowing of the cervical spine with end plate

osteophytes, and mild degenerative change with moderate joint effusion of the left knee.

(R. 390-93.) In September of 2014, she was examined and found to have radicular pain

and positive straight leg raises on her right side both elevated and supine, as well as

reflex loss. (R. 579-81.) In December of 2014, she had more imaging done, where she

was found to have multifactorial, multilevel degenerative changes, neural foraminal

stenosis, and disc bulging with minimal bilateral facet joint arthropathy. (R. 403.) In

January of 2015, more imaging was done of her knees. (R. 558.) Her right knee

showed moderate tricompartment degenerative changes with narrowing of the

compartments and patellofemoral joint space, osteophytes in all three compartments,

and enthesophytes identified. (Id.) Her left knee showed moderate tricompartment

degenerative changes with narrowing of the compartments and patellofemoral joint

space, and evidence of osteophytes in all three compartments. (Id.) In July of 2015,



                                             2
Claimant was diagnosed with bilateral lower extremity radiculopathy, and more imaging

showed significant loss of disc height, mild three level degenerative disc disease with

diffuse disc bulging, and mild facet arthropathy. (R. 552.) In September of 2015,

imaging showed disc herniation with spinal stenosis, disc degeneration and herniation,

and right upper and lower extremity radiculopathy. (R. 539-40.)

2. Consultative Examiner

      Dr. Fauzia A. Rana, M.D., completed a consultative examination on July 16,

2013. (R. 363.) Dr. Rana noted that Claimant was cooperative, had no difficulty in

breathing, and had no difficulty in any movement. (R. 364.) In examining her upper

extremities, Dr. Rana noted no evidence of redness, warmth, thickening, or effusion of

any joint. (R. 365.) Claimant had fist and grip strength of 4/5 on the right hand and 5/5

on the left hand. (Id.) She had no difficulty in performing manipulations with either

hand, and had full range of motion in the shoulder, elbow, and wrist joints. (Id.) Dr.

Rana also noted normal muscle strength with no cyanosis, clubbing, or edema. (Id.)

      In examining her lower extremities, Dr. Rana noted that her ankles, knees, and

hips had full range of motion. (R. 365.) Claimant’s straight leg raising test was

accomplished on the right and left to 90 degrees in both sitting and supine positions.

(Id.) Dr. Rana again noted normal muscle strength with no cyanosis, clubbing, or

edema. (Id.) Furthermore, Claimant had no difficulties in any of the performance areas

except in hopping on one leg. (Id.) Claimant used a cane in the examination. (Id.) She

walked with a slow gait without limping or staggering and could walk more than 50 feet

without the cane. (Id.) Her motor power was 4-5/5 on the right side and 5/5 on the left

side. (Id.) Dr. Rana stated that Claimant had slight residual right-sided weakness with



                                            3
possible degenerative arthritis. (R. 366.) Dr. Rana opined that Claimant could sit,

stand, walk, lift, carry, speak and hear without difficulty. (Id.)

3. Agency Physicians

       Dr. Charles Kenney, M.D., completed an RFC Assessment Form based on

Claimant’s medical records on August 19, 2013. (R. 65-74.) He opined that Claimant

could occasionally lift twenty pounds and frequently lift ten pounds. (R. 70.) He further

opined that Claimant could stand or walk for about six hours in an eight hour work day,

and she could sit for about six hours in an eight hour work day. (R. 71.) Dr. Kenney

opined that Claimant would be limited to occasionally climbing ramps/stairs, climbing

ladders/ropes/scaffolds, balancing, stooping, kneeling, crouching, and crawling. (Id.)

Dr. Kenney also found Claimant to be partially credible, noting 4-5/5 strength on the

right side, 5/5 strength on the left side with full range of motion in all joints. (R. 72.)

Based on the CE exam, Dr. Kenney opined that Claimant could walk 50 feet without her

cane. (Id.)

       On reconsideration, Dr. Vidya Madala, M.D., affirmed Dr. Kenney’s assessment

with very little discussion. (R. 87-98.)

C. Claimant’s Testimony

       Claimant’s hearing occurred on November 2, 2015. Claimant appeared at the

hearing represented by her attorney. Claimant amended her alleged onset date to April

2014 at this hearing. (R. 15, 60-62.) At the hearing, Claimant testified that she lives

with her sisters, aged 54 and 58. (R. 34.) Claimant testified that there are four stairs

going into the front of the house and three stairs going into the side of the house. (Id.)

In order to do laundry, Claimant had to go down approximately ten stairs into the



                                               4
basement. (Id.) Claimant testified that she has not driven since shortly after her stroke

in 2012, and she has been told that she should no longer drive due to numbness in her

foot. (R. 36.) Claimant testified that she only completed two years of college, and she

received a certificate for business machines in high school. (R. 37.) She stated that

she stopped smoking in 2010, and she occasionally has a glass of wine. (R. 38.)

       Claimant also testified that she was terminated from her job with the United

States Postal Service in 2006 due to attendance. (R. 47.) Claimant stated that this was

due to her mother having a stroke. (Id.) She stated that she was unable to work now

due to numbness in her right thigh and foot, falling, and tingling in her head. (Id.) She

attended physical therapy after her stroke but could not afford further treatment because

she did not have insurance. (R. 48.) She stated she was given home exercises to do,

but they did not improve her numbness. (Id.) Claimant stated that she could only stand

for five to ten minutes before pain forces her to lay down or take pain pills. (Id.) She

testified that she could walk a block but would have to stop due to her right foot. (R.

49.) She stated that she struggled with sitting for too long and would need to lie down

on her left side. (Id.) She guessed that she could lift or carry at most five pounds. (Id.)

       Claimant testified that a normal day includes home exercises, watching

television, and cooking. (R. 50.) She stated that she often drops things with her right

hand and needs assistance taking things out of the oven with her right hand. (Id.) She

stated she was then diagnosed with tendinitis in her left hand and has a cervical disc

that causes her pain. (Id.) She also was diagnosed with arthritis in her left and right

knee that causes pain with standing and walking. (R. 52.) She also testified to falling

about six times since her stroke in 2012. (Id.) Claimant further testified to needing her



                                             5
cane when she walks long distances to keep her from falling. (R. 53.) She stated that if

she were to fall she could not get up on her own, so she uses the cane to keep herself

from falling. (R. 54.) She also stated that she struggled with sleeping due to pain. (Id.)

D. Vocational Expert Testimony

       Vocational Expert (“VE”) Sarah Gibson also appeared at the hearing. The ALJ

asked the VE to consider someone of Claimant’s age, education, and work history who

could work at the light exertional level and limited to occasional ladders, ropes,

scaffolds, ramps, stairs, balancing, stooping, kneeling, crouching, and crawling. (R. 58.)

The VE stated that such an individual would be capable of performing all of Claimant’s

past work except for the routing clerk and the mail clerk positions. (Id.) Next, the ALJ

asked the VE to keep the light exertional level, but with no ladders, ropes, scaffolds,

kneeling, crouching, crawling, stairs, or ramps; and occasional balancing and stooping.

(Id.) The VE stated that Claimant could still do all past work as performed except for the

routing clerk and mail clerk positions. (R. Id.) The ALJ then asked the VE to add the

limitation of frequent bilateral reaching and grasping, and the VE stated that Claimant

could do all past work as performed except for the routing clerk and mail clerk positions.

(R. 59.) Finally, the ALJ asked the VE to change the exertional level to sedentary with

occasional bilateral reaching and grasping. (Id.) The VE stated that this would

eliminate all past work. (Id.)

II. Analysis

A. Standard of Review

       This Court will affirm the ALJ's decision if it is supported by substantial evidence

and free from legal error. 42 U.S.C. § 405(g); Steele v. Barnhart, 290 F.3d 936, 940



                                             6
(7th Cir. 2002). Substantial evidence is more than a scintilla of evidence; it is "such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion." Diaz v. Chater, 55 F.3d 300, 305 (7th Cir. 1995) (quoting Richardson v.

Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971)). We must consider

the entire administrative record, but will not "reweigh evidence, resolve conflicts, decide

questions of credibility, or substitute our own judgment for that of the Commissioner."

Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003) (citing Clifford v. Apfel, 227 F.3d

863, 869 (7th Cir. 2000)). This Court will "conduct a critical review of the evidence" and

will not let the Commissioner's decision stand "if it lacks evidentiary support or an

adequate discussion of the issues." Lopez, 336 F.3d at 539 (quoting Steele, 290 F.3d

at 940).

       In addition, while the ALJ "is not required to address every piece of evidence," he

"must build an accurate and logical bridge from evidence to his conclusion." Clifford,

227 F.3d at 872. The ALJ must "sufficiently articulate [his] assessment of the evidence

to assure us that the ALJ considered the important evidence ... [and to enable] us to

trace the path of the ALJ's reasoning." Carlson v. Shalala, 999 F.2d 180, 181 (7th Cir.

1993) (per curiam) (quoting Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir. 1985)).

B. Analysis under the Social Security Act

       In order to qualify for SSI or DIB, a claimant must be "disabled" under the Social

Security Act (the "Act"). A person is disabled under the Act if "he or she has an inability

to engage in any substantial gainful activity by reason of a medically determinable

physical or mental impairment which can be expected to last for a continuous period of

not less than twelve months." 42 U.S.C. § 423(d)(1)(A). In determining whether a



                                             7
claimant is disabled, the ALJ must consider the following five-step inquiry: "(1) whether

the claimant is currently employed, (2) whether the claimant has a severe impairment,

(3) whether the claimant's impairment is one that the Commissioner considers

conclusively disabling, (4) if the claimant does not have a conclusively disabling

impairment, whether he can perform past relevant work, and (5) whether the claimant is

capable of performing any work in the national economy." Dixon v. Massanari, 270 F.3d

1171, 1176 (7th Cir. 2001). The claimant has the burden of establishing disability at

steps one through four. Zurawski v. Halter, 245 F.3d 881, 885-86 (7th Cir. 2001). If the

claimant reaches step five, the burden then shifts to the Commissioner to show that "the

claimant is capable of performing work in the national economy." Id. at 886.

       Here, the ALJ applied the five-step process to reach his decision denying

Claimant’s application for benefits. Prior to step one, the ALJ found that Claimant met

the insured status requirements through December 31, 2016. (R. 17.) At step one, the

ALJ determined that Claimant has not engaged in substantial gainful activity since April

13, 2014, the amended alleged onset date. (Id.) At step two, the ALJ determined that

Claimant had the following severe impairments: late effects of injury to nervous system,

degenerative disc disease, degenerative joint disease, and obesity. (Id.) The ALJ

found that Claimant’s hypothyroidism, essential hypertension, and affective disorder

were non-severe. (R. 18.) The ALJ also stated that Claimant’s speech problems were

a non-medically determinable impairment. (R. 19.) At step three, the ALJ concluded

that Claimant does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the Commissioner’s listed impairments. (R. 19.)




                                            8
       The ALJ went on to assess Claimant’s RFC, finding Claimant had the residual

functional capacity to perform light work as defined in 20 C.F.R. 404.1567(b) and

416.967(b), except she can never climb ladders, ropes, or scaffolds. She can never

kneel, crouch, crawl, or climb ramps or stairs. She can occasionally balance and stoop.

She can frequently bilaterally reach and grasp. (R. 20.) At step four, the ALJ

determined that Claimant could perform her past relevant work as an order clerk, mail

clerk, routing clerk, hand packager, and order picker. (R. 23.) Because the ALJ found

Claimant capable of performing past relevant work, she did not move on to step five.

       Claimant now argues that the ALJ’s decision is not supported by substantial

evidence and requires remand. Claimant argues that the ALJ erred in her Listing

analysis at step three, that the ALJ erred in failing to submit new evidence to a medical

expert, that the ALJ erred in her subjective symptom determination, and that the ALJ

failed to properly consider Claimant’s past work. We address Claimant’s arguments

below, ultimately finding that the ALJ’s opinion should be remanded.

C. The Court Will Limit Its Review to April 13, 2014 through December 10, 2015

       As an initial matter, Claimant argues that the court should limit its review to the

amended onset date – April 13, 2014 – through the date Claimant was found disabled –

December 14, 2016. However, judicial review of the ALJ’s decision is limited to

determining whether the ALJ’s findings are supported by substantial evidence or based

upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000); Stevenson v.

Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Judicial review is limited to the final

decisions of the Commissioner, and the ALJ’s decision on December 10, 2014, is the

final decision of the Commissioner. 42 U.S.C. §405(g), (h). As such, the Court cannot



                                             9
look to evidence that came after the ALJ’s findings. The Court will limit its review to the

period covered by the Commissioner’s final decision in this case. That time period is

from April 13, 2014 through December 10, 2014, and is the time period the ALJ

reviewed.

D. The ALJ Erred in Failing to Submit New and Potentially Decisive Medical

Evidence to Medical Scrutiny.

       Claimant contends that the ALJ failed to submit significant evidence to state

agency consultants or other medical sources for review. In doing so, Claimant contends

that the ALJ erred in her step three evaluation by determining Claimant did not meet or

equal a Listing without any medical support. The ALJ notes that she considered listings

1.00 (musculoskeletal system); 1.02 (major dysfunction of a joint(s) (due to any cause));

1.04 (disorders of the spine); and 11.04 (vascular insult to the brain). (R. 19.) State

agency doctors reviewed Claimant’s medical record in 2013 and in April of 2014. (R.

75-98.) The state agency doctors considered listings 11.04 and 12.04 (affective

disorders). (R. 69, 105.) Claimant argues that the ALJ failed to submit multiple

subsequent x-rays and MRIs to a medical source.

       As discussed above, Claimant had multiple x-rays completed in July of 2014,

after the state agency doctors reviewed the record. (R. 390-93.) These x-rays showed

mild degenerative changes and mild disc space narrowing of the lumbar spine. (Id.)

They also showed multilevel degenerative changes and disc space narrowing of the

cervical spine with end plate osteophytes. (Id.) Finally, her left knee showed mild

degenerative changes with moderate joint effusion. (Id.) Later, in September of 2014,

she was examined and found to have radicular pain and positive straight leg raises on



                                            10
her right side both elevated and supine, as well as reflex loss. (R. 579-81.) In

December of 2014, after more imaging, she was found to have multifactorial, multilevel

degenerative changes, neural foraminal stenosis, and disc bulging. (R. 403.) In

January of 2015, her right knee showed moderate tricompartment degenerative

changes with narrowing of the compartments and patellofemoral joint space,

osteophytes in all three compartments, and enthesophytes identified. (R. 558.) Her left

knee showed moderate tricompartment degenerative changes with narrowing of the

compartments and patellofemoral joint space, and evidence of osteophytes in all three

compartments. (Id.) In July of 2015, Claimant was diagnosed with bilateral lower

extremity radiculopathy, and more imaging showed significant loss of disc height, mild

three level degenerative disc disease with diffuse disc bulging, and mild facet

arthropathy. (R. 552.) In September of 2015, imaging showed disc herniation with

spinal stenosis, disc degeneration and herniation, and right upper and lower extremity

radiculopathy. (R. 539-40.) Claimant argues these medical records support equaling

Listing 1.04, but the ALJ determined Claimant did not equal 1.04 without any support

from a medical opinion.

      The state agency doctors did not consider Listing 1.04. (R. 92, 93.) However,

this is possibly because the state agency doctors did not have this subsequent evidence

in order to consider Listing 1.04. Listing 1.04 includes disorders of the spine, which was

not at issue at the time the state agency doctors reviewed the evidence. “Whether a

claimant’s impairment equals a listing is a medical judgment, and an ALJ must consider

an expert’s opinion on the issue.” Barnett v. Barnhart, 381 F.3d 664, 670 (7th Cir.

2004). See 20. C.F.R. § 404.1526(b) (“Medical equivalence must be based on medical



                                            11
findings. … We will also consider the medical opinion given by one or more medical or

psychological consultants designated by the Commissioner in deciding medical

equivalence.”). Here, the ALJ did not consult an expert regarding Listing 1.04. Instead,

“the ALJ simply assumed the absence of equivalency without any relevant discussion.”

Barnett, 381 F.3d at 671.

       The only medical opinion available to the state agency doctors was the

consultative examiner’s report. However, that report occurred prior to 2014. It showed

full range of motion in Claimant’s upper extremities. (R. 363-66.) The consultative

examiner opined that Claimant had ride side weakness and possibly some arthritis, but

was otherwise capable of sitting, standing, walking, lifting, carrying, speaking, and

hearing without difficulty. (R. 366.) This was prior to the state agency findings and the

later imaging showing degenerative changes in Claimant’s lumbar spine, cervical spine,

and knee. The ALJ seems to acknowledge this, at least in part, when she gave some

weight to Dr. Rana’s consultative examination opinion, finding that evidence post-dating

that examination indicated that “the claimant is more limited in her exertional, postural,

and manipulative abilities than Dr. Rana contends.” (R. 22-23.) However, the state

agency doctors were not given the chance to consider listing 1.04, as the consultative

examiner had not noticed enough of an impairment to consider the listing. After the

consultative examination, Claimant’s imaging showed worsening symptoms that

warranted consideration of listing 1.04. The ALJ did consider this listing, but she did so

without consulting a medical source, which she was required to do.

       Moreover, Claimant amended her onset date to April 13, 2014. The ALJ relied

on information prior to her alleged onset date to determine she did not meet the listing.



                                            12
All of the medical evidence that the ALJ failed to submit to medical scrutiny is from her

amended onset date through the ALJ’s decision. The Commissioner argues that it is

Claimant’s burden to prove she meets or equals a listing, and that she has not met that

burden. Further, the Commissioner asserts that Claimant’s subsequent medical

imaging does not show any of the requirements of the listing. Specifically, the

Commissioner argues that Claimant has not shown through the subsequent evidence

that she had evidence of nerve root compression accompanied by sensory or reflex

loss, positive straight-leg raising test (sitting and supine), or neuro-anatomic distribution

of pain or limited spinal motion. First, the imaging would not show limited spinal motion,

reflex loss, or pain. However, Claimant points to positive straight leg raises both

elevated and supine. (R. 579-81.) The same examination also showed possible

radicular pain (evident of nerve root compression 1). (Id.) She was also diagnosed with

bilateral lower extremity radiculopathy in July of 2015, and in September of 2015 she

was diagnosed with right upper and lower extremity radiculopathy. (R. 539-40, 552.)

Claimant continued to complain of pain, and further imaging showed herniated discs,

bulging discs, multi level degenerative disc disease, disc space narrowing, and end

plate osteophytes. (R. 390-93, 403, 539-40, 552, 554-55.) Claimant also showed

diminished strength in her right arm, numbness, and pain with shoulder motion and a

paravertebral muscle spasm. (R. 539, 543, 567, 581.) The Commissioner asserts that

because the paravertebral muscle spasm and pain with shoulder motion were not




1 https://www.emoryhealthcare.org/orthopedics/lumbar-radiculopathy.html (accessed October 15, 2018)
(“Lumbar radiculopathy may occur when the spinal nerve roots are irritated or compressed by one of
many conditions, including lumbar disc herniation, spinal stenosis, osteophyte formation,
spondylolithesis, forminal stenosis, or other degenerative disorders.”).

                                                13
duplicated elsewhere in the record, the ALJ properly dismissed them as not being

severe enough to substitute for the requirements of the listing. However, as previously

stated, the ALJ may not determine whether Claimant has met or equaled a listing on her

own. The ALJ here has not used a medical source to determine whether Claimant has

met listing 1.04, and she is required to do so.

       Finally, Commissioner asserts that the Seventh Circuit has not held that an ALJ

is required to seek new medical expert opinion where a plaintiff fails to produce

evidence showing that she medically equals a listing. This is not what Claimant is

arguing. Claimant argues that the ALJ is required to seek a medical opinion with

regards to a medical listing for which Claimant has provided evidence. Claimant is not

requesting a new medical expert opinion in an area where she has failed to produce

evidence. Claimant has provided the evidence through multiple subsequent MRIs and

x-rays. Claimant asserts that the ALJ has acknowledged the evidence for listing 1.04,

but the ALJ found that the evidence did not meet or equal the listing. This is evident in

the ALJ’s written decision. (R. 19.) The Seventh Circuit has ruled on such an issue,

and it has found that “[w]hether a claimant’s impairment equals a listing is a medical

judgment, and an ALJ must consider an expert’s opinion on the issue.” Barnett v.

Barnhart, 381 F.3d 664, 670 (7th Cir. 2004). The ALJ did not do so here, and this

requires remand.

E. The RFC is Not Supported by Substantial Evidence

       Claimant next argues that the ALJ erred in her RFC analysis. Claimant contends

that the ALJ failed to submit numerous MRIs and x-rays to medical scrutiny, and as a

result, the RFC analysis is not supported by substantial evidence. As discussed above,



                                            14
the state agency doctors did not have multiple MRIs, x-rays, and treating notes when

they made their findings. Claimant’s musculoskeletal impairments do not become

readily apparent until these subsequent MRIs and x-rays are considered. The ALJ must

submit “new and potentially decisive medical evidence” to medical scrutiny. Goins v.

Colvin, 764 F.3d 677, 680 (7th Cir. 2014). The ALJ here appears to agree that this

subsequent evidence was new and potentially decisive, as she gave some weight to the

state agency doctors, finding that their RFC was not restrictive enough in light of

subsequent evidence. (R. 22.) The Commissioner argues that the ALJ’s more

restrictive RFC shows that the ALJ considered the subsequent evidence and did not

simply accept the state agency doctors’ opinions. While the ALJ did consider this

subsequent evidence in creating the RFC, she was required to submit the evidence to

the state agency doctors in order to comply with the listing requirements, as discussed

above. The state agency doctors would then review the updated medical evidence and

provide new opinions, which may alter the RFC analysis for the ALJ. Therefore,

remand is required in this area as well.

       To the extent that Claimant argues that the evidence supports sedentary work

and not the light work as provided for in the RFC, this is not an argument which results

in remandable error. See Lopez v. Astrue, 807 F. Supp. 2d 750, 763 (N.D. Ill. 2011)

(“[l]awyers are not allowed to play doctor with the record and to make medical

determinations about the significance of medical references ….”).

F. The ALJ’s Erred in Her Credibility Determination.

       Next, Claimant asserts that the ALJ’s credibility analysis was improper. Claimant

argues that SSR 16-3p, 2016 SSR LEXIS 4 should apply instead of SSR 96-7p, 1996



                                            15
SSR LEXIS 4. Claimant acknowledges that SSR 96-7p, 1996 SSR LEXIS 4 was the

correct standard for the ALJ to use at the time of her decision but argues that the Court

should use SSR 16-3p, 2016 SSR LEXIS 4, as the appeal postdates SSR 16-3p, 2016

SSR LEXIS 4’s effective date of March 28, 2016. The SSA has stated that Courts

should only apply SSR 16-3p, 2016 SSR LEXIS 4 to determinations made on or after

March 28, 2016. See Notice of Social Security Ruling, 82 Fed. Reg. 49462 N.27 (Oct.

25, 2017). Because the ALJ’s decision was issued on December 7, 2015, the Court will

assess the ALJ’s findings under SSR 96-7p, 1996 SSR LEXIS 4, which notably is not

“patently inconsistent” with SSR 16-3p, 2016 SSR LEXIS 4. Shered v. Berryhill, 16 CV

50482, 2018 U.S. Dis. LEXIS 70972 at *5 (N.D. Ill. April 27, 2018)(internal quotations

omitted).

       The Courts give ALJ credibility determinations deference based on the ALJ’s

ability to hear, see, and assess witnesses. Shideler v. Astrue, 688 F.3d 306, 311 (7th

Cir. 2012.) An ALJ’s credibility determination will only be overturned if it is patently

wrong. Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008.) The ALJ must “explain

[his] decision in such a way that allows us to determine whether she reached her

decision in a rational manner, logically based on [his] specific findings and the evidence

in the record.” McKinzey v. Astrue, 641 F.3d 884, 890 (7th Cir. 2011.)

       The ALJ found Claimant to be “not entirely credible” based on her ability to live

independently and care for herself, the ALJ’s observations during the hearing, treatment

notes from her physicians, a conservative treatment plan, and Claimant’s reports of

relief. (R. 21.) The ALJ also noted that the consultative examiner found that Claimant

had no performance difficulty outside of a mild difficulty hopping on one leg. (Id.)



                                             16
Claimant takes issue with the ALJ’s analysis, arguing that the ALJ only identified pieces

of evidence supporting her decision while ignoring related evidence that undermined it.

The ALJ may not cherry-pick facts supporting her decision while ignoring evidence to

the contrary. Goble v. Astrue, 385 Fed. App’x. 558, 593 (7th Cir. 2010). Claimant

states that although treatment records do state she was “doing well,” the records also

list a host of symptoms reported by Claimant. She argues that this undercuts the ALJ’s

statement that exams were “essentially normal.” (R. 21.) The ALJ, however, pulled the

language “doing well” and “essentially normal” from the doctor’s treating notes regarding

her physical assessment. (R. 442, 472.)

       Claimant argues that the ALJ improperly considered her activities of daily living

(“ADLs”) without considering the manner in which she completed ADLs. The ALJ found

that Claimant prepares two meals daily, does laundry, washes dishes, cleans the sink,

but cannot clean the bathroom or do yard work. (R. 18.) The ALJ also found that she

was capable of independent living. (R. 21.) However, claimant testified that she lived

with her two sisters and required their help to complete some ADLs. (R. 33-35, 50-52.)

Claimant testified that she has trouble with standing, so she mostly bakes and boils to

avoid standing to turn food. (R. 50.) She also stated that she has trouble gripping

things with her right hand, so she has to have her sister take things out of the oven for

her. (Id.) She also stated that she cannot get back up off the ground by herself if she

falls, and she has trouble with buttoning, picking up small objects, and using her keys to

unlock the apartment. (R. 54.) Claimant also stated that she only does laundry and

cleaning if she is not stiff, and it takes her three to four hours to complete. (R. 224.) We

find that the ALJ misstated Claimant’s ability to perform ADLs when she found that she



                                            17
could perform a full range of household tasks without considering the manner in which

she performed them. Fuchs v. Astrue, 873 F. Supp. 2d 959, 974 (N.D. Ill. 2012)

(“the ability to minimally care for oneself does not mean that one can work”.)

       Claimant also takes issue with the ALJ relying on the consultative examiner to

discredit Claimant’s subjective complaints, because she only gave the consultative

examiner “some weight” due to the exam happening prior to the amended alleged onset

date and subsequent evidence showing Claimant to be more limited by her

impairments. (R. 21-22.) The Commissioner argues that the consultative examiner’s

opinion is still relevant because it involved many of the same complaints still at issue.

However, the Court has already recognized that multiple x-rays and MRIs occurred after

the consultative exam, and those x-rays and MRIs showed worsening musculoskeletal

impairments. Such imaging may show a worsening of symptoms that may corroborate

Claimant’s allegations of pain. The consultative examiner’s opinion occurred prior to the

amended alleged onset date, and Claimant’s impairments may have worsened since

the examination. Therefore, the ALJ’s reliance on the consultative examiner is

misplaced.

G. The ALJ Properly Considered Claimant’s Past Work

       Lastly, the Claimant argues that the ALJ erred in failing to properly consider her

past work. The ALJ found Claimant could perform her past work as an “order clerk,”

which the VE classified as sedentary/semi-skilled, but light/semi-skilled as performed by

Claimant. (R. 23.) Claimant takes issue with this finding. Claimant asserts that the

DOT job description involved extra duties, beyond the way that she actually performed

the job. The Commissioner argues that Claimant has waived this argument, and that



                                            18
even if the argument could be made, Claimant has not argued that she could not

perform the job as she previously performed it.

       Claimant’s objection to the VE’s assertion that she could perform past relevant

work is untimely. Claimant was represented at the hearing, and therefore she waived

this argument when she failed to challenge the VE’s testimony at the hearing. Donahue

v. Barnhart, 279 F.3d 441, 447 (7th Cir. 2002) (a claimant must raise any objections at

the hearing). Claimant’s counsel questioned the vocational expert on a number of

issues but did not ask any questions regarding the order clerk position or its job

requirements. (R. 60.) Claimant’s counsel was given the opportunity to “challenge the

sources supporting the VE’s opinion at the hearing but did not raise this issue there …

Accordingly, this argument is forfeited.” Owens v. Berryhill, 2018 U.S. Dist. LEXIS

112063 at *9 (N.D. Ill. 2018).

       Even if Claimant could raise this issue now, she has not fulfilled her burden.

“The claimant bears the burden of establishing that she is unable to return to her past

relevant work.” Arbogast v. Bowen, 860 F.2d 1400, 1403 (7th Cir. 1988). Claimant

argues that the DOT lists more job duties than she testified were required by her past

work. However, the VE found that Claimant could perform the job of order clerk both as

described in the DOT and also as actually performed by Claimant. (R. 23-24.)

Claimant’s argument focuses on her possible inability to perform the job as described in

the DOT, but she fails to establish that she could not return to the job of order clerk as

she previously performed it. She previously performed her job as light/semi-skilled, and

therefore would not be found disabled even if she did not perform the job as defined in

the DOT. Moreover, the VE testified that Claimant was capable of performing past work



                                             19
as a mail clerk, routing clerk, hand packager, and order picker, and Claimant does not

challenge any of these findings. Even if Claimant could not perform previous work as

an order clerk, she was still found capable of performing four other past positions. For

these reasons, the ALJ correctly considered Claimant’s past work.

III. Conclusion

      For the foregoing reasons, Claimant’s motion for summary judgment is granted,

and the Commissioner’s motion for summary judgment is denied. It is so ordered.




DATED: October 30, 2018                         _____________________________

                                                The Honorable Michael T. Mason




                                           20
